Per Curiam:
Respondent was admitted to the Bar of the State of New York in May, 1898. On the 2d day of February, 1917, he was convicted in the District Court of the United States for the Southern District of New York of the crime of conspiring to conceal assets from a trustee in a bankruptcy proceeding, which crime was a felony, and was sentenced to imprisonment for a term of two years at the United States penitentiary, Atlanta, Ga., and to pay a fine of $5,000. A certified copy of the judgment of conviction having been presented to this court and the petition herein having been duly served upon the respondent, and he not having appeared or answered he is disbarred under the provisions of section 477 of the Judiciary Law.* Present — Clarke, P. J., Laughlin, Scott, Smith and Shearn, JJ. Respondent disbarred. Order to be settled on notice.

 Consol. Laws, chap. 30 (Laws of 1909, chap. 35), § 477. See Id. § 88, subd. 3.— [Rep.